



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Harflett, 2016 ONCA 248

DATE: 20160406

DOCKET: C59518

Watt, Lauwers and Pardu JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Alexander Harflett

Appellant

Malcolm McRae and Erec Rolfe, for the appellant

Rick Visca, for the respondent

Heard: March 1, 2016

On appeal from the conviction entered on March 24, 2014
    by Justice Catherine Kehoe of the Ontario Court of Justice.

Lauwers J.A.:

[1]

Constable Robert Sinclair was a member of
    the
East

Region Highway Enforcement

Team,
    responsible for monitoring traffic on Highway 401.
He was accompanied by
Tyler Brown, then an employee of the Canadian Border Services Agency. They were
    parked at an On Route service centre. Constable Sinclair noticed the
    appellants car had Québec plates, and wanted to show Mr. Brown how to run
    a computer search on Québec plates. He discovered that the appellants Ontario
    drivers licence was suspended for unpaid fines. The officer testifie
d
    that by the time he discovered this, the appellant was back on the highway. He
    pursued the appellant and pulled him over about six kilometres down the road.

[2]

The appellant produced a valid Québec drivers licence. The officer
    arrested him for driving with the licence of another jurisdiction while his
    Ontario licence was suspended, and charged him under s. 36 of the
Highway
    Traffic Act
, R.S.O. 1990, c. H. 8 (
HTA
). The officer conducted
    a pat-down search of the appellant, and read him his rights. He found the
    appellant to be cooperative throughout.

[3]

The appellant could not drive his car since his licence was suspended. The
    officer called a tow truck because the car had to be removed from the highway
    for safety reasons. His plan was to have the car towed to a nearby hotel, with
    the appellant riding with the tow truck operator. The appellant would then be
    in a position to pay the fines the next day, have his licence restored, and
    continue on his way.

[4]

As was his invariable practice, Constable Sinclair performed an
    inventory search of the appellants vehicle. He testified that when he opened
    the trunk, he smelled the odour of raw marijuana, and discovered a large quantity
    of the drug. He immediately arrested the appellant for possession of marijuana
    for the purpose of trafficking, contrary to s. 5(2) of the
Controlled Drugs
    and Substances Act
,
S.C.
    1996, c. 19. As the officer was reading the appellant his rights a second time,
    the tow truck arrived. The car was towed to the police detachment and a full
    search was performed.

[5]

At trial, the appellant brought a
Charter
application claiming
    that his s. 8
Charter
rights had been breached by the initial
    inventory search of his vehicle before it was to be towed to a hotel, because
    the officer had no authority to conduct such a search. The trial judge found
    that the inventory search was reasonable and that, even if the appellants s. 8
    rights had been breached, s. 24(2) of the
Charter
favoured the admission
    of the evidence. The trial judge convicted the appellant and sentenced him to
    12 months imprisonment, plus 12 months probation.

[6]

This appeal raises two issues: (i) did the trial judge err in not finding
    that the inventory search of the appellants vehicle breached his rights under
    s. 8 of the
Charter
; and (ii) if so, did the trial judge err in
    finding the evidence to be admissible under s. 24(2) of the
Charter
?

[7]

For the reasons set out below, I would allow the appeal and exclude the
    evidence under s. 24(2) of the
Charter
.


Issue 1: Did the Vehicle Search Breach the Appellants s. 8
Charter
Rights?

[8]

Section 8 of the
Charter
provides that everyone has the right
    to be secure against unreasonable search or seizure.

[9]

The trial judge found that the initial inventory search of the vehicle
    was reasonable, at para. 153. The totality of her reasoning on whether the
    officer breached the appellants s. 8
Charter
right is found at para.
    154 of her reasons:

Constable Sinclair had to remove the vehicle from Highway 401,
    the accused could not drive it and there was no one else to drive the vehicle.
    It was therefore the responsibility of Constable Sinclair. It was reasonable to
    assess any pre-existing damage to the vehicle, to verify any valuables in the
    vehicle and whether there were any weapons or other dangerous items in the
    vehicle. Constable Sinclair was going to release the accused and the vehicle to
    a hotel and therefore, had to verify that there was nothing dangerous in the
    vehicle and, prior to the tow to the hotel, the state of the vehicle and
    valuables.

[10]

The
    trial judge accurately recorded the police officers testimony about why he did
    the inventory search.

The Governing Principles

[11]

As
    Binnie J. observed, roadside stops sometimes develop in unpredictable ways:
R.
    v. Nolet
, 2010 SCC 24,
[2010] 1 S.C.R. 851
, at
    para. 4. In such situations the courts task is to proceed step-by-step
    through the interactions of the police and the appellants from the initial stop
    onwards to determine whether, as the situation developed, the police stayed
    within their authority, having regard to the information lawfully obtained at
    each stage of their inquiry.

[12]

In
    this case, the officers search of the appellants vehicle was warrantless, and
    was therefore presumptively unreasonable. To justify a warrantless search, the
    Crown must establish, on the balance of probabilities, that (i) the search was
    authorized by law; (ii) the law is reasonable; and (iii) the search was carried
    out in a reasonable manner: see
R. v. Collins
, [1987] 1 S.C.R. 265, at
    p. 278, [1987] S.C.J. No. 15, at para. 23. The focus in this appeal is on the
    first and second branches of the
Collins

test since the
    appellant concedes the third branch.

[13]

Under
    the first branch of the
Collins
test, the state authority conducting
    the search must be able to point to a specific statute or common law rule that
    authorizes the search. If they cannot do so, the search cannot be said to be
    authorized by law:
R. v. Caslake
, [1998] 1 S.C.R. 51, at para. 12.

[14]

Under
    the second branch of the
Collins
test, the search must be carried out
    in accordance with the procedural and substantive requirements the law
    provides:
Caslake
, at para 12. The second branch is not reached
    unless the first is met.

The Principles Applied

[15]

The
    appellant argues that the police officers search of the appellants car fails
    the first branch of the
Collins

test because the police officer
    had neither the statutory nor the common law authority to conduct an inventory
    search of the appellants vehicle.

[16]

I
    agree.

[17]

Following
    the Supreme Courts guidance in
Nolet
, a

step-by-step analysis
    of the roadside stop shows that the officer had no authority to conduct the
    inventory search.

[18]

I
    begin with the police officers reasons for pulling over the appellant and
    detaining him. A roadside stop of a vehicle for a provincial regulatory offence
    under statutes like the
HTA
(e.g. speeding) is a detention: see
R.
    v. Hufsky
, [1988] 1 S.C.R. 621;
R. v. Mellenthin
, [1992] 3 S.C.R.
    615; and
R. v. Harrison
, 2009 SCC 34, [2009] 2 S.C.R. 494.

[19]

I
    am satisfied that the appellants initial detention was lawful. Although the
    appellant argues that the police officer acted in bad faith and held off at
    the On Route before pulling him over on Highway 401, the trial judge
    rejected this argument. For the reasons outlined below, I also reject this
    argument. The officer was acting pursuant to his statutory authority under the
HTA

when he

detained the appellant to investigate a possible
    contravention of that statute.

[20]

However,
    the power to detain an individual under the
HTA

does not
    inevitably include the power to detain or impound a vehicle, nor does it
    include the power to conduct an inventory search in every situation. The
    officer must be able to point to a specific duty or authority to justify his
    search of the appellants vehicle.

[21]

The
    inventory search cannot be justified on the basis of officer safety or any
    suspicion that the appellant was involved in criminal conduct. The officer
    testified that after arresting the appellant for the first time for driving
    while his licence was suspended, he did not impound or seize the appellants
    car, because he

was

only

conducting
    a traffic

investigation,

not

a

criminal

investigation. He
agreed
the

appellant

was

polite, cooperative

and

non-confrontational

throughout.

The officer

testified

that there

was,

nothing

to

hint

of

criminality,

zero.

He

[the

appellant]

had

no

prior

criminal

record. He

was

not

listed on

any

of

the

police

records

as

being

involved

in

any

type

of

criminal

activity, he

was

just

simply

a

suspended

driver. The officer agreed

that he had no reason to believe that

the

vehicle
    contained

any weapons or other

dangerous items.

[22]

The
    officer explained that he searches every vehicle for which he calls a tow
    truck. His view was that he was totally responsible for the car. The search
    was to protect himself, the appellant, and the tow truck operator. The officer
    checked first for exterior damage to the car. He explained

that in the
interior
search he looked for

weapons,

other

dangerous

items,

and valuable
s
. He was concerned about

weapons

that

the

appellant

might

use

to

harm

the

tow

truck

operator and wished to protect the operator against any allegation that
    he had stolen valuable items from the car.

[23]

Neither
    the police officer nor the trial judge was able to identify any statutory
    provision that authorized police to impound the vehicle or to search the car. The
    Crown indicated in oral argument that he could not identify any statutory
    authority in the
HTA

that justified either step. However, in
    the absence of statutory authority, the common law can provide authority to
    impound a motor vehicle:
R. v. Waugh
,

2
01
0

ON
C
A

10
0, at paras. 25-26. In
Waugh
,
    the question was whether the police had the common law power to impound an
    uninsured vehicle where they suspected that the motorist would continue to
    drive it. Blair J.A. observed, at para. 30: [t]he ability to impound the
    vehicle and have it towed away, in the circumstances, is a reasonable exercise
    of the police common law duty to prevent crime, to protect the life and
    property of the public, and to control traffic on the public roads.

[24]

The
    ancillary power doctrine this court relied on in
Waugh

does not
    apply on the facts of this appeal to authorize the inventory search because the
    officer did not in fact impound the vehicle.

[25]

There
    was nothing in the interactions that developed between the officer and the
    appellant, assessed step-by-step as required by
Nolet
, that might have
    triggered the need to do the inventory search. I note that Constable Sinclair
    had no public safety concerns, since he was going to release the car to the
    appellant.  In
Waugh
, Blair J.A. accepted, at para. 32, that courts
    should be cautious in extending police power by resort to their common law
    ancillary powers, particularly in circumstances where the legislature has put
    in place an elaborate and comprehensive regulatory regime with carefully
    balanced powers and sanctions. This observation manifestly applies to this
    case.

[26]

The
    determination of the reasonableness of the search is contextual, as
Nole
t
and
Mellenthin
state. In this instance it was quite reasonable for the
    officer to look at the exterior of the car and to note any damage before asking
    the tow operator to take it to the hotel. The officer had taken at least that
    degree of control over the car.

[27]

But
    the other reasons given by the officer for the inventory search do not hold up
    to scrutiny and pass constitutional muster. The owner was not going to be separated
    from the car, but was to ride with the tow operator to the hotel. There was
    accordingly no reason for the tow operator to access the interior of the car
    and the police officer had no cause to be concerned for the operators safety.

[28]

I
    reject the Crowns invitation to apply
R. v. Nicolosi
,

[1998] O.J. No. 2554,
40
    O.R. (3d) 417 (C.A.),
at para. 36, where Doherty J.A. noted that:

W
i
th

c
u
st
od
y

c
o
m
e
s res
pon
sibil
i
t
y
.

O
n
ce

t
h
e

po
l
i
ce

a
s
s
u
m
e

c
o
n
trol

an
d

po
ss
e
ssi
o
n
o
f

t
h
e

v
eh
ic
l
e
,

t
he
y

ha
d

a

du
ty

to

t
a
ke

st
e
p
s

to

s
a
f
e
g
ua
rd

t
h
e
v
eh
ic
l
e

an
d

its

c
on
t
en
ts.

T
h
is

d
u
ty

is

mad
e

cle
a
r

bo
th

b
y t
h
e
    re
q
u
i
r
emen
t
    [in s. 221 of the
HTA
] t
h
a
t t
h
e
p
o
l
i
ce

t
a
k
e
"
c
u
s
t
od
y
"

o
f
    t
h
e

v
eh
ic
l
e
a
n
d

t
h
e re
q
u
i
r
emen
t

t
h
a
t

t
he
y

st
o
re

it

in

"
a

s
u
it
a
b
le

p
l
a
c
e"
.

It

is

i
m
p
o
rta
n
t t
ha
t

t
ho
s
e

c
ha
r
g
e
d

w
ith

a

st
a
t
u
t
o
ry  res
pon
sibil
i
ty

t
a
ke re
a
s
o
n
ab
le

s
t
ep
s

to

f
u
l
f
il

t
h
a
t

re
s
pon
s
i
b
i
l
it
y
.
    It is
e
q
ua
l
l
y i
mpo
r
t
an
t

t
h
a
t

t
h
e
y

b
e

in

a

po
sition

t
o

d
e
mon
s
trate

t
ha
t

t
he
y
ha
v
e
f
u
l
f
i
l
led

t
ha
t

res
p
on
sibil
i
t
y
.

By

do
c
u
m
en
ti
n
g t
h
e

c
on
t
e
n
ts

o
f
    t
h
e

v
eh
ic
l
e

t
h
a
t

h
a
d

a
n
y
appa
re
n
t

v
a
lu
e
,

t
h
e

po
l
i
ce

s
e
r
v
e

t
h
e
    in
te
rests

o
f

an
y
pe
rs
o
n

w
h
o

ha
s

a
n

in
te
re
s
t

in

t
h
e

p
r
o
pe
rty
an
d
w
h
o

lo
o
ks

to

t
h
e

po
l
i
c
e

to

s
a
f
e
g
ua
r
d

t
ha
t
p
ro
pe
rty
w
h
i
le

it

is

in
po
l
i
ce

c
u
s
t
od
y
.

It

is

q
u
ite

w
ro
n
g

to

s
u
g
g
e
st

t
h
a
t

t
h
e
on
ly in
te
re
s
t is t
h
e

po
l
i
ce

i
n
t
e
rest
i
n

a
v
o
idi
n
g

c
i
v
il

lia
b
i
l
i
ty
.

[29]

In
    my view, the logic of
Nicolosi
does not apply in this case. The
    officer had no statutory obligation to take custody of the car and store it in
    a suitable place, nor was that power necessarily incidental to the officers
    common law powers in this instance, where the necessary degree of the officers
    control was more limited than in
Nicolosi
. Here the officer did not
    impound the vehicle or exercise the degree of control of the vehicle that would
    have made an inventory search necessary. The police decision to call a tow
    truck to remove a vehicle does not justify an inventory search in every case:

R. v. Martin
, 2012 ONSC 2298, at para. 36.

[30]

In
    sum, I am satisfied that the officers common law authority was limited by the
    real exigencies of the situation: see
Mellenthin
. His duty obliged him
    to get the car off the highway for safety reasons. There was no reasonable
    basis for the officer to go on to undertake an inventory search of the car. Accordingly,
    the officers decision to inventory search the car was unreasonable and
    breached the appellants s. 8
Charter
right against an unreasonable
    search.

[31]

I
    now turn to consider whether the evidence generated by the search should have
    been excluded by the trial judge in view of the breach.

Issue 2: Did the Trial Judge Properly Apply s. 24(2) of the
Charter
?

[32]

Section
    24(2) of the
Charter
provides:

(2) Where, in proceedings under subsection (1), a court
    concludes that evidence was obtained in a manner that infringed or denied any
    rights or freedoms guaranteed by this Charter, the evidence shall be excluded
    if it is established that, having regard to all the circumstances, the
    admission of it in the proceedings would bring the administration of justice
    into disrepute.

The Governing Principles

[33]

The
    framework for the application of s. 24(2) of the
Charter
is set out in
R. v. Grant
,
2009 SCC 32, [2009] 2 S.C.R. 353
,
    at para 71. The court must consider three lines of inquiry: (i) the seriousness
    of the
Charter
-infringing state conduct; (ii) the impact on the
Charter
-protected
    interests of the accused; and (iii) societys interest in adjudication on the
    merits.

The Principles Applied

[34]

The
    totality of the trial judges reasoning on the
Grant
analysis is found
    at para. 156:

[G]iven that the vehicle was not, but for the marijuana found
    in the inventory search, going to be impounded, I find that Constable Sinclair
    acted in good faith and, as in
Nolet
, it was a technical breach with
    minimal impact on the
Charter
-protected interests of the accused as
    there is a lower expectation of privacy on the public roadway. The marijuana is
    real evidence and its admission would not bring the administration of justice
    into disrepute.

[35]

The
    appellant concedes that the third line of inquiry  societys interest in
    adjudication on the merits  favours inclusion of the evidence because the
    marijuana is real and reliable evidence of drug trafficking. But the appellant
    argues that the first two lines of inquiry favour exclusion.

The First
Grant
Line of Inquiry

[36]

In
Grant
, the Supreme Court noted, at para. 72, that the function of the
    first line of inquiry into the "seriousness of the
Charter
-infringing
    state conduct" is:

to assess whether the admission of the evidence would bring the
    administration of justice into disrepute by sending a message to the public
    that the courts, as institutions responsible for the administration of justice,
    effectively condone state deviation from the rule of law by failing to
    dissociate themselves from the fruits of that unlawful conduct.

[37]

The
    focus is on the nature and degree of police misconduct. The Court stated at
    para. 72:

[T]he more severe or deliberate the state conduct that led to
    the
Charter
violation, the greater the need for the Courts to
    dissociate themselves from that conduct, by excluding evidence linked to that
    conduct, in order to preserve public confidence in and ensure state adherence
    to the rule of law.

Bad Faith

[38]

At

trial,

the

appellant

challenged

Constable

Sinclairs

testimony

that

he had

already
    driven

away

by

the

time

the

officer discovered

the

expired

licence. The appellant

argued

that
    the officer

had

intentionally

held

off

from

speaking

to
him
at

the

gas

pumps

about
    his

suspended

licence

because

he

wanted
    to pull

the car

over

on

the highway

in

order

to arrest him and search his vehicle. The
    appellant submitted the trial judge erred in failing to rule on, or to provide
    sufficient reasons about, the argument that the police had used this stratagem.

[39]

I
    would reject this argument. In concluding that the police officer was acting in
    good faith throughout, the trial judge showed that she had accepted his
    evidence about the timing of the licence plate search and the appellants
    apprehension, and rejected the appellants credibility challenge to that evidence.
    The appellant has not demonstrated that the trial judge committed a palpable
    and overriding error in doing so.

A Pattern of Abuse

[40]

The
    appellant argues that Constable Sinclair exhibits a pattern of abusing his
    search authority as a police officer, and that this militates in favour of
    exclusion of the evidence: see
R. v. Little
, [2009] O.J. No. 3385, at
    para. 17. The appellant points to two other reported cases where Constable
    Sinclair was found to have abused his search powers leading to the exclusion of
    evidence.

[41]

In
R. v. Rodrigue
, 2012 ONSC 1739, [2012] O.J. No. 1538, Constable
    Sinclair intercepted another Quebec licensed vehicle, pulled it over, searched
    it and found drugs. The trial judge found that the officer had no reasonable
    grounds to pull over the motorist and that the subsequent search was abusive.
    The trial judge cited
Harrison
and excluded the marijuana on the basis
    of the officers deliberate and flagrant violation of Mr. Rodrigue's rights.

[42]

In
R. v. Nguyen
, [2011] O.J. No. 6252 (S.C.), Constable Sinclair was in a
    Highway 401 On Route and saw the accused behaving "suspiciously". He
    pulled over the vehicle and noticed an air freshener and cigarettes. Constable
    Sinclair asked for permission to search the vehicle. He got the accused, a Vietnamese
    immigrant who did not speak English well, to sign a waiver. He then found over
    $100,000 in cash and charged the accused with possession of proceeds of crime. The
    judge found the waiver was not informed due to the significant language
    barrier. The Crown conceded s. 24(2) exclusion.

[43]

As noted, Constable Sinclair testified that he always searches
    cars that he stops. He

was

an

instructor

in

pipeline

techniques
and

taught police
    officers and others the skills

to

recognize

indicia

of

the

criminal

element

in

traffic enforcement

during

traffic stops.
    He

testified

that Highway

401

was

a

popular

route for drug

and

weapons

traffickers

and

that

he
    was

always

alive

to possible

criminal

activity

when

conducing

traffic stops.
He testified that,
    as a member of the East Region Highway Enforcement Team, he had been involved
    in over 100 investigations involving large quantities of marijuana. In his
    testimony Constable Sinclair agreed that he is really good at finding ways to
    search motor vehicles, adding, however, that he does so lawfully.

[44]

I
    do not doubt that Constable Sinclair believes that he is doing the right thing,
    and to that extent shows good faith. But, to borrow the words of MacPherson
    J.A. in
R. v. MacDonald
, 2012 ONCA 495, [2012] O.J. No. 3210, at para.
    35, Constable Sinclairs invariable practice of searching every car fits the
    description of an impermissible fishing expedition conducted at a random
    highway stop". As an instructor of other police officers, he ought to be
    fully conversant with his legal authority, but the evidence shows either that
    he was not or that he was prepared to search regardless. His attitude was
    exemplified by his testimony: he resisted the notion that what he did was a
    search: I do an inventory sir, not a search. This was plainly a search.

[45]

In my view, the first line of inquiry under
Grant
therefore
    militates in favour of the exclusion of the evidence obtained in violation of
    the appellants s. 8 rights. I am satisfied that the state conduct in this case
    falls on the serious end of the spectrum of misconduct described by Doherty
    J.A. in
R. v. Kitaitchik
,
[2002] O.J. No. 2476
,166
    C.C.C. (3d) 14 (C.A.), at para. 41.


The Second
Grant
Line of Inquiry

[46]

The
    second
Grant

line of inquiry "calls for an evaluation of
    the extent to which the breach actually undermined the interests protected by
    the right infringed (para 76)." The relevant right here is to be free from
    unreasonable search under s. 8 of the
Charter
. In that context,
    "[a]n unreasonable search that intrudes on an area in which the individual
    reasonably enjoys a high expectation of privacy, or that demeans his or her
    dignity, is more serious than one that does not": see
Grant
, at

para. 78.

[47]

The
    case law has consistently held that drivers have a reduced expectation of
    privacy in their vehicles: see
Caslake
, at para. 15;
Nicolosi
,

at para. 9. However, a reduced expectation
    of privacy does not mean that an unjustified search is permissible. As stated
    by McLachlin C.J. in
Harrison
, [a]
person in the
    appellant's position has every expectation of being left alone - subject, as
    already noted, to valid highway traffic stops:

Harrison
,
at paras. 31-32.

[48]

As
    Iacobucci J. noted in
R. v. Mann
, 2004 SCC 52, [2004] 3 S.C.R. 59, at
    para. 56, the impact of even a minimally intrusive search must be weighed
    against the absence of
any
reasonable basis for
    justification. There was no justification for Constable Sinclairs inventory
    search. I am satisfied the second
Grant
factor also militates in
    favour of the exclusion of the evidence in this case.

The Third
Grant
Line of Inquiry

[49]

The
    third line of inquiry in the
Grant
analysis involves a consideration
    and weighing of society's interest in the determination of the charges on their
    merits. The court must consider whether "the truth-seeking function of the
    criminal trial process would be better served by admission of the evidence, or
    by its exclusion":
Grant
, at para. 79.

[50]

The
    exclusion of the hard evidence found in the car would gut the prosecution. That
    evidence is conceded by the appellant to be highly reliable. At para. 83 of
Grant
,
    the Court noted that "the exclusion of highly reliable evidence may impact
    more negatively on the repute of the administration of justice where the remedy
    effectively guts the prosecution."

[51]

However,
    I am mindful of the caution referred to by the Supreme Court, at para. 40 of
Harrison
,
    in endorsing the words of Cronk J.A.:

Allowing the seriousness of the offence and the reliability of
    the evidence to overwhelm the s. 24(2) analysis "would deprive those
    charged with serious crimes of the protection of the individual freedoms
    afforded to all Canadians under the
Charter
and, in effect, declare
    that in the administration of the criminal law 'the ends justify the means.'

[52]

In
Harrison
, the Supreme Court acquitted the appellant, where an illegal
    roadside search found 35 kg of cocaine, a far more dangerous drug. The court
    did so, as it noted at para. 37, on the basis that the trial judge had placed
    undue emphasis on the third line of inquiry, and had turned the analysis into a
    contest between the degree of the police misconduct and the seriousness of the
    offence, or, as McLachlin C.J. noted at para 41, between the misdeeds of the
    police and those of the accused.

[53]

As
    Cory J. observed in
Mellenthin
, at para. 27:

The unreasonable search carried out in this case is the very
    kind which the Court wished to make clear is unacceptable. A check stop does
    not and cannot constitute a general search warrant for searching every vehicle,
    driver and passenger that is pulled over. Unless there are reasonable and
    probable grounds for conducting the search, or drugs, alcohol or weapons are in
    plain view in the interior of the vehicle, the evidence flowing from such a
    search should not be admitted.

[54]

In
    my view, the third
Grant
factor cannot be used to systematically
    require the admission of reliable evidence obtained in plain disregard of an
    accuseds
Charter
rights. This is a case in which s. 24(2) of the
Charter
must be applied so as to ensure that the administration of justice is not
    undermined by the admission of evidence obtained in violation of an accuseds
Charter
rights.

[55]

I
    am mindful of the Supreme Courts caution in
Grant
that where the
    trial judge has considered the three lines of inquiry, appellate courts should
    defer to the trial judges ultimate decision. Deference is not warranted in
    this case because the trial judges reasoning on the application of s. 24(2) of
    the

Charter
was sparse, deficient and erroneous in material
    ways.

[56]

The
    trial judge erred in concluding that the evidence should not be excluded. Her
    classification of the s. 8 breach as technical, as described in
Nolet
,
    was incorrect. In
Nolet
, the breach was considered technical because
    the fruits of the illegal search would have been discovered if the police had continued
    their prior lawful search:
Nolet
, at para. 54. Here, Constable
    Sinclair had no authority to conduct any type of search of the interior of the
    vehicle. The trial judge further erred by holding that the impact of this
    breach was minimal simply because the appellant had a lower expectation of
    privacy in his vehicle on a public roadway. The impact of an unjustified search
    is magnified where there is a total absence of justification for it.

Disposition

[57]

Taking together the three
Grant
lines of inquiry, I
    conclude that the evidence should be excluded. The state misconduct was serious
    and the impact on the appellants
Charter
rights was significant. As
    McLachlin C.J. observed in
Harrison
, at para. 42, 
the price paid by society for an acquittal in these circumstances
    is outweighed by the importance of maintaining
Charter
standards.

[58]

I would allow the appeal, exclude the evidence obtained in
    violation of the appellants
Charter
rights.
Because the evidence in question was essential to the Crown's
    case, rather than order a new trial, I would enter an acquittal, as the Supreme
    Court did in
Harrison
.

Released: April 6, 2016 DW

P.
    Lauwers J.A.

I
    agree David Watt J.A.

I
    agree G. Pardu J.A.


